Citation Nr: 1639657	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected shell fragment wound (SFW) of the right lower leg, to include injury to muscle group XII.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected SFW of the right lower leg, to include injury to muscle group XII.

3.  Entitlement to service connection for left hand cancer, to include injury to muscle group XII.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision dated by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

This matter was previously before the Board in August 2015, at which time it was remanded for further development.  It is now returned to the Board.

The issues of entitlement to service connection for a right knee disorder and left hand cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A left knee disability was not manifested in service, or in the first year following separation from active duty, and is not shown to be related to service, and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in April 2013.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided a VA examination in December 2015.  

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Service connection for arthritis may be established on a presumptive basis by showing that arthritis manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Where arthritis manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of arthritis during service.  38 C.F.R. § 3.307(a) (2015).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including arthritis.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A.  Left Knee

The Veteran contends that his left knee disorder is related to his service as a paratrooper and/or secondary to his service-connected SFW of the right lower leg.  In his April 2013 claim, the Veteran stated that he served as a paratrooper during service and wore an 80 pound rucksack on his back while jumping out and rappelling out of helicopters.

The Veteran's service treatment records are negative for disorders of the left lower extremity.  His November 1970 separation examination shows normal lower extremities except for SFW. 

Post-service records show the Veteran underwent left knee surgery in March 2000 and had a partial left knee replacement in April 2012.  

In a July 2013 statement, Dr. P.M.S. noted the Veteran had undergone bilateral knee replacement surgeries due to degenerative joint disease of the knees.  Dr. P.M.S. noted that the degenerative joint disease of the knees was consistent with his history of being in the military and participating in parachuting, rappelling, and jumping out of helicopters during combat operations.  Dr. P.M.S. continued that this would have been compounded by his carrying an 80 pound rucksack repeatedly.

In a December 2015 VA examination, the examiner diagnosed bilateral knee joint osteoarthritis and bilateral degenerative arthritis.  The examiner opined that the Veteran's left knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted a review of medical literature and found that in the absence of a recorded trauma, that parachutists as a group do not show an increased prevalence of radiological osteoarthrosis of the knee or ankle.  It was noted that a review of the service treatment records was negative for reports of any injury to either knee during service.  The examiner noted there was no documentation of any traumatic parachute landings and the separation physical was negative for any injury, reported symptoms or pathologic findings of either knee.  The examiner opined that chronicity could not be established.  It was noted the Veteran reported that after service, he first sought treatment for his left knee in 1988 following a football injury that tore his meniscus.  It was noted that he underwent arthroscopic repair and needed another surgery for the same condition in 1996.  It was further noted that arthritis of the left knee was not diagnosed until the early 2000's.  The examiner noted that after service, the Veteran worked in law enforcement until he retired in 2008 and he competed as a country swing dancer from 1986 to 1997.  It was noted that he continued to work as a swing dancing judge and danced noncompetitively.  The examiner noted the Veteran was active with running, playing baseball, biking, and going to the gym and that he continued to use the stationary bike and treadmill at the gym.  The examiner concluded that the degenerative changes of both knees was more likely due to changes associated with the normal aging process.  It was noted that over time, degenerative changes would be expected in a person who had participated in life's recreational and work physical activities.  The examiner noted that an increase BMI would cause further stresses which would encourage osteoarthritis.  

The examiner stated that there was no objective evidence to suggest that the Veteran was diagnosed with arthritis of this left knee within one year after November 19, 1970, his date of separation from active service.  The examiner noted that review of the records showed that he was not diagnosed with arthritis in his left knee until the early 2000's.

The examiner opined that is was less likely than not that the Veteran's left knee disability was proximately due to or the result of the Veteran's service-connected right lower leg SFW to muscle group XII.  It was noted there was no objective evidence to support that the Veteran's left knee was affected by the shrapnel injury to the right lower leg in service.  Although the Veteran had the shrapnel removed from his right shin in service, it was noted there was no record of nerve or vessel damage and no recorded change in gait.  The examiner concluded that the shrapnel injury did not involve the knee joint.  The examiner noted the Veteran returned to full duty a month following his hospital discharge and there were no further visits in the service treatment records and the separation examination was absent any residuals.  The examiner noted that records show there was no artery or nerve involvement. The examiner found no clear evidence to suggest that an injury to one lower extremity would have any significant impact on the opposite uninjured limb unless the injury resulted in major muscle or nerve damage causing partial or complete paralysis of the damaged leg and/or a significant limb length discrepancy.  

The examiner opined that it was less likely as not that the Veteran's left knee disorder including degenerative joint disease was aggravated beyond its normal progression by his service-connected right lower left disability.  The examiner noted there was no evidence to support any type of aggravation, to include a temporary or intermittent flare-up.  The examiner noted that degenerative changes were more likely due to aging and would be expected in a person who participated in the Veteran's recreational and work physical activities. 

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for a left knee disability.  Weighing against the Veteran's claim is the December 2015 VA examiner's opinion that the left knee disability was not related to service or caused or aggravated by the service-connected SFW.  The December 2015 VA examiner supported these conclusions with a rationale based on the evidence, that there was no record or statement of a specific injury to the left knee in service and his general duties as a parachutists.  The examiner based the opinion on research that addressed the knees and ankles in veteran military parachutists.  Indeed, the examiner found the Veteran's degenerative changes were associated with the normal process of aging and more consistent with his extensive post-service physical activities.  Furthermore, the VA examiner found no evidence to suggest that the service-connected SFW caused or aggravated an uninjured limb, wherein here, there was no altered gait or evidence of nerve or vessel damage.  The Board finds that the December 2015 VA examiner's opinion is probative, as it was based upon a through, accurate review of the record, to include specific assertions from the Veteran as to the actual onset and symptoms and is supported by a sufficient rationale.

Although the Veteran submitted a July 2013 statement from Dr. P.M.S. linking a left knee disability to service, the Board affords this statement minimal probative value as the private physician seemed to ignore the Veteran's post-service physical activities and did not address the Veteran's statements related to the onset of pain and documented post-service injury to the left knee.  As such, the Board finds this conclusory statement is inadequate to support the Veteran's claim. 

The remaining evidence to support the Veteran's claim are his statements.  As to service incurrence, the service records show that the Veteran received the Combat Infantryman Badge and Purple Heart.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are potentially applicable.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  However, in this case, the Veteran is not actually alleging that he suffered a particular injury to the left knee during his parachute jumps.  Rather, he alleges that the cumulative stress from the jumps eventually led to his current disorder.  Therefore, the Board finds that the Court's holding in Reeves does not apply to the current appeal despite the Veteran's status as a combat veteran.  38 U.S.C.A. § 1154(b). 

While the Veteran is competent to report things that come to him through his senses, the Veteran is not competent to provide an etiology opinion regarding arthritis and degenerative changes of the left knee as that requires specialized training.  In this regard, the question of causation and aggravation of a left knee disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause and effect relationship.  To the extent that a continuity of symptomatology is implied, the Board finds that the Veteran's reports of having a left knee injury after playing football in 1988 outweighs any such contention.  In addition, the Board finds the VA examiner's opinion more persuasive because of the many years of training and expertise of the examiner.  

Here the VA examiner addressed how osteoarthrosis affects parachutists as a group as well as the specifics of this Veteran's medical and physical history.  While the private physicians did not address any of the Veteran's post-service work or recreational activities or the diagnosis of arthritis so many years post-service. 

Accordingly, the Board concludes that the probative evidence of record does not support the claim of entitlement to service connection for a left knee disability on a direct basis or secondary basis.  Moreover, because there is no evidence that the Veteran developed arthritis of the left knee disability to a compensable degree within one year of separation from active service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a left knee disability to include as secondary to service-connected shell fragment wound (SFW) of the right lower leg, to include injury to muscle group XII, is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided. 

With regard to the Veteran's claim for service connection for a right knee disorder, the Veteran claims that it is directly related to his military service or secondary to his service-connected SFW of the right lower extremity.  The service treatment records are silent for any disorder of the lower extremities other than the service-connected SFW of the right lower extremity, although post-service private treatment records note a pre-service history of a right knee injury in high school.  

In connection with this claim, the Veteran was afforded a VA examination to address the etiology of his right knee disorder.  In an August 2013 VA examination report, the examiner implied that the Veteran's right knee disability preexisted his military service, but the opinion did not address whether there was "clear and unmistakable evidence" that the Veteran's right knee disorder pre-existed his active service.  The examiner failed to opine whether there was clear and unmistakable evidence that the pre-existing right knee disorder did not undergo an increase in the underlying pathology during service, and if so, whether such increase was clearly and unmistakably due to the natural progress of the disease.  In August 2015, the Board remanded this claim for a new opinion.  On review of a December 2015 VA examination report, it does not appear that all of the ordered development requested with regard to any pre-existing disability has been completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to the Veteran's claim for service connection for left hand cancer, the Veteran claims that it is related to his in-service exposure to herbicides.  A review of the record shows that the Veteran underwent a post service left dorsal hand tumor excision.  Pursuant to the Board's August 2015 remand, the Veteran was provided a VA examination to identify any current diagnoses of the left hand, to include scars of the left hand, and to address the etiology of any currently diagnosed hand disorder.  A left hand scar was diagnosed on VA examination in December 2015; however, the examiner did not address the etiology of the diagnosed disability.  In addition, while the examiner noted that the Veteran's left hand cancer was not recognized as a presumptive disease associated with herbicide exposure, the examiner did not address direct service connection based on herbicide exposure.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, an opinion should be obtained as to whether the Veteran's current left hand cancer disability, to include scars, is related to his period of service on the basis of exposure to herbicides. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who prepared the December 2015 VA examination report for a supplemental opinion.  If the prior examiner is unavailable or is unable to provide the requested opinion without examining the Veteran, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise to determine the nature and etiology of any left hand cancer disability.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following:

The examiner should opine whether the Veteran has a current left hand disorder, to include scars of the left hand following a 1985/86 malignant tumor excision, and if so, whether it at least as likely as not (50 percent probability or greater) that any left hand disorder, is etiologically related to the Veteran's active service, to include the Veteran's presumed exposure to herbicides?

2.  Forward the claims file to the VA examiner who prepared the December 2015 VA examination report for a supplemental opinion.  If the prior examiner is unavailable or is unable to provide the requested opinion without examining the Veteran, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise to determine the nature and etiology of any right knee disability.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following:

(a)  The examiner should opine whether there is clear and unmistakable evidence that the Veteran's right knee disorder pre-existed his active service beginning January 1968.

(b)  If there is clear and unmistakable evidence that the right knee disorder pre-existed service, the examiner is asked to opinion as to whether there is clear and unmistakable evidence that the pre-existing right knee disorder did not undergo an increase in the underling pathology during service.  

(c)  If there was an increase in the severity of the Veteran's right knee disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


